      NICHOLAS STREET, ESQ. – SBN 249156
 1    CLIFFORD & BROWN
      A Professional Corporation
 2    Attorneys at Law
      Bank of America Building
 3    1430 Truxtun Avenue, Suite 900
      Bakersfield, CA 93301-5230
 4    Tel: (661) 322-6023 Fax: (661) 322-3508
 5    Attorneys for Defendant,
      RICHLAND SCHOOL DISTRICT
 6

 7

 8                                           UNITED STATES DISTRICT COURT
 9                                      EASTERN DISTRICT OF CALIFORNIA
10                                                       ***
11   JESUS VASQUEZ, by and through Guardian ad              CASE NO. 1:19-CV-00327-LJO-JLT
     Litem, Christina Garcia
12                                                          STIPULATION TO CONTINUE
                                Plaintiff,                  MANDATORY SCHEDULING
13                                                          CONFERENCE; ORDER
                                                            (Doc. 5)
14            vs.
15
     RICHLAND SCHOOL DISTRICT, PAUL
16   MARTINEZ and DOES 1 to 10, inclusive,
17                              Defendants.
18
             Plaintiff JESUS VASQUEZ (“Plaintiff”) and Defendant RICHLAND SCHOOL DISTRICT
19
     (“Defendant Richland”) hereby stipulate – and request – to continue the Mandatory Scheduling
20
     Conference from its current setting of June 10, 2019 to July 1, 2019 or any dates thereafter that the Court
21
     is available as follows:
22
             WHEREAS, Plaintiff filed his initial Complaint (“Initial Complaint”) in this matter on March 12,
23
     2019;
24
             WHEREAS, Plaintiff served his Initial Complaint on Defendant Richland on or about April 5,
25
     2019, making Defendant Richland’s response to the Initial Complaint due on or before April 26, 2019;
26
     ///
27

28
                                                  1
           STIPULATION (AND REQUEST) TO CONTINUE MANDATORY SCHEDULING CONFERENCE; ORDER
 1           WHEREAS, as of the date of this filing, despite reasonable and good faith efforts, Plaintiff has

 2   been unable to effectuate service on Defendant PAUL MARTINEZ (“Defendant Martinez”);

 3           WHEREAS, during Defendant Richland’s review of the Initial Complaint, problems were noted,

 4   including the assertion of an untenable claim against Defendant Richland and an improper prayer for

 5   punitive damages against Defendant Richland;

 6           WHEREAS, counsel for Plaintiff and Defendant met and conferred in an attempt to informally

 7   resolve the issues with the Initial Complaint;

 8           WHEREAS, following the meet and confer, Plaintiff’s counsel agreed to file an amended

 9   Complaint (“First Amended Complaint”) to correct the issues – by removing the untenable claim and

10   improper prayer – but also to add a new claim against Defendant Richland. Plaintiff’s Counsel has agreed

11   to file the First Amended Complaint on or before April 26, 2019;

12           WHEREAS, after the First Amended Complaint has been filed, counsel for Plaintiff will (again)

13   attempt to effectuate service of the First Amended Complaint on Defendant PAUL MARINTEZ.

14   Defendant Richland has agreed to accept service of the First Amended Complaint by mail.

15           WHEREAS, since Plaintiff is going to add a new claim against Defendant Richland in the First

16   Amended Complaint, the parties stipulate (and request) that Defendant Richland be allowed 21 days to

17   file its response to the First Amended Complaint (after mail service);

18           WHEREAS, the Mandatory Scheduling Conference in this matter is currently scheduled to take
19   place on June 10, 2019; and,

20           WHEREAS, counsel for Defendant is currently scheduled to be out-of-state on June 10, 2019 for

21   a pre-paid family vacation with non-refundable flight tickets.

22           WHEREAS, in light of the above, the parties stipulate and request that the Mandatory Scheduling

23   Conference be continued from its current setting on June 10, 2019 at 8:30 a.m. to July 1, 2019 at 8:30 a.m.,

24   or any date/time thereafter that the Court is available.

25   ///

26   ///
27

28
                                                  2
           STIPULATION (AND REQUEST) TO CONTINUE MANDATORY SCHEDULING CONFERENCE; ORDER
 1           BASED ON THE FOREGOING, IT IS HEREBY STIPULATED by and between the parties,

 2   through their respective counsel of record, that (1) Defendant Richland be allowed 21 days to file its

 3   response to Plaintiff’s First Amended Complaint (after mail service); and, (2) that the Mandatory

 4   Scheduling Conference be continued from its current setting on June 10, 2019 at 8:30 a.m. to July 1, 2019

 5   at 8:30 a.m., or any date/time thereafter that the Court is available.

 6
      DATED: April 25, 2019                                    CLIFFORD & BROWN
 7

 8

 9                                                         By /s/ Nicholas J. Street, Esq.
                                                             NICHOLAS J. STREET, ESQ.
10                                                           Attorneys for Defendant,
                                                             RICHLAND SCHOOL DISTRICT
11

12

13    DATED: April 25, 2019                                    GALANTE LAW, INC.

14

15                                                         By /s/ Ben J. Galante, Esq.
                                                             BEN J. GALANTE, ESQ.
16
                                                             Attorneys for Plaintiff,
17                                                           JESUS VASQUEZ

18
19

20

21

22

23

24

25

26
27

28
                                                3
         STIPULATION (AND REQUEST) TO CONTINUE MANDATORY SCHEDULING CONFERENCE; ORDER
 1                                                   ORDER

 2           Based upon the stipulation of the parties, the Court ORDERS:

 3           1.     Plaintiff SHALL file his first amended complaint, no later than April 3, 2019;

 4           2.     Richland School District SHALL file a responsive pleading within 21 days of service by

 5   mail;

 6           3.     The Mandatory Scheduling Conference in the above-referenced matter, presently

 7   scheduled for June 10, 2019 at 8:30 a.m. is continued to July 1, 2019 at 9:15 a.m.

 8
     IT IS SO ORDERED.
 9

10      Dated:     April 25, 2019                               /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                               4
        STIPULATION (AND REQUEST) TO CONTINUE MANDATORY SCHEDULING CONFERENCE; ORDER
